DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 4, 6, 9, 12, 15 and 16 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Sennik (US 9,869,100).
Regarding claim 1, Sennik discloses a foam board article for installation against a base surface (Figs. 2, 4 and 4B), comprising: a rigid foam layer (layer 120) including (a) a panel (104) having an underside surface and a topside surface opposite the underside surface; and (b) a plurality of underside protrusions (dimples 110) projecting from the underside surface for supporting the panel (104) in spaced apart relation from the base surface (surface106) to provide an air gap therebetween (Figs. 2 and 4B).
Regarding claim 3, Sennik disclose the foam board wherein each protrusion (dimple 110) has an end wall (bottom wall 116b) spaced apart from the panel (104), a sidewall (sidewall 116a) extending from the panel (104) to the end wall, and an interior bounded by the end wall and the sidewall, the interior open (opening 117) to a side of the panel opposite the protrusion (Figs. 2, 4 and 4b).
Regarding claim 4, Sennik discloses wherein the protrusions comprise a plurality of dimples (dimples 110; claim 1).
Regarding claim 6, Sennik discloses a decoupling layer (layer 122) coupled to the rigid foam layer (Fig. 4B).
Regarding claim 9, Sennik discloses an integrated overlay (layer 122) surface on a topside of and coupled to the rigid foam layer (Fig. 4B).
Regarding claim 12, Sennik discloses the rigid foam layer is of integral, unitary, one-piece construction (layer 120).
Regarding claim 15, Sennik discloses wherein the rigid foam layer is formed
from one of polypropylene (PP) and polyethylene (PE) (col. 5, lines 35-40).
Claim 16 defines the product by how the product was made. The limitation “the foam layer is thermoformed" is deemed a process limitation. Thus, claim 16 is a product-by-process claim. For purposes of examination, product-by-process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps. See MPEP 2113. In the present case, the recited step implies a foam layer having protrusions. As shown above, Sennik suggests such a product.

Claims 1, 3, 4, 6, 9, 10, 12, 13, 15 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Duval et al. (FR3031077) [hereinafter Duval].
Regarding claim 1, Duval discloses a foam board article for installation against a base surface (Figs. 1 and 4), comprising: a rigid foam layer (layer 18; claim 1) including (a) a panel (layer 20) having an underside surface and a topside surface opposite the underside surface; and (b) a plurality of underside protrusions (studs 28) projecting from the underside surface for supporting the panel (layer 20) in spaced apart relation from the base surface (surface 12) to provide an air gap therebetween (Figs. 1 and 4).
Regarding claim 3, Duval disclose the foam board wherein each protrusion (stud 28) has an end wall (bottom wall 36) spaced apart from the panel (20), a sidewall (sidewall 34) extending from the panel (20) to the end wall, and an interior bounded by the end wall and the sidewall, the interior open (cavity 38) to a side of the panel opposite the protrusion (Figs. 1 and 4).
Regarding claim 4, Duval discloses wherein the protrusions comprise a plurality of dimples (studs 28; claim 5).
Regarding claim 6, Duval discloses a decoupling layer (layer 24, 26 or 28) coupled to the rigid foam layer (Figs. 1 and 4).
Regarding claim 9, Duval discloses an integrated overlay (layer 22) surface on a topside of and coupled to the rigid foam layer (Figs. 1 and 4).
Regarding claim 10, Duval discloses the overlay surface (layer 22) bonded to the topside surface of the panel (Figs. 1 and 4).
Regarding claim 12, Duval discloses the rigid foam layer is of integral, unitary, one-piece construction (layer 18).
Regarding claim 13, Duval discloses the rigid foam layer having a generally constant thickness, and the thickness between 4 mm and 10 mm (page 9, third paragraph). 
Regarding claim 15, Duval discloses wherein the rigid foam layer is formed
from one of polypropylene (PP), PET, and polyethylene (PE) (bottom of page 7 of the description).
Regarding claim 16, Duval discloses the foam layer being thermoformed (bottom of page 3 of the description).

Claims 1, 5-10 and 12-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rives et al. (EP1555358) [hereinafter Rives].
Regarding claim 1, Rives discloses a foam board article for installation against a base surface (Figs. 3-6), comprising: a rigid foam layer (layer 30) including (a) a panel (layer 50 or plank 86) having an underside surface and a topside surface opposite the underside surface; and (b) a plurality of underside protrusions (ribs 22) projecting from the underside surface for supporting the panel (layer 50 or plank 86) in spaced apart relation from the base surface (surface 88) to provide an air gap therebetween (Fig. 6).
Regarding claim 5, Rives discloses the protrusions comprising a plurality of ridges extending parallel with each other between opposed edges of the board (ribs 22; paragraph [0031]).
Regarding claim 6, Rives discloses a decoupling layer (layer 50 or layer 80) coupled to the rigid foam layer (Figs. 4-6).
Regarding claim 7, Rives discloses the decoupling layer on an underside of the rigid foam layer (Fig. 4, layer 80).
Regarding claim 8, Rives discloses the decoupling layer bonded to the underside protrusions and spaced apart from the panel (Fig. 4, layer 80).
Regarding claim 9, Rives discloses an integrated overlay (layer 50) surface on a topside of and coupled to the rigid foam layer (Figs. 3-6).
Regarding claim 10, Rives discloses the overlay surface (layer 50) bonded to the topside surface of the panel (Figs. 3-6).
Regarding claim 12, Rives discloses the rigid foam layer is of integral, unitary, one-piece construction (layer 30).
Regarding claim 13, Rives discloses the rigid foam layer having a generally constant thickness, and the thickness between 4 mm and 10 mm (paragraph [0033]).
Regarding claim 14, Rives discloses the rigid foam layer being formed of a closed-cell foam (paragraph [0019]). 
Regarding claim 15, Rives discloses wherein the rigid foam layer is formed
from one of polypropylene (PP), PET, polystyrene, and polyethylene (PE) (paragraph [0020]).
Claim 16 defines the product by how the product was made. The limitation “the foam layer is thermoformed" is deemed a process limitation. Thus, claim 16 is a product-by-process claim. For purposes of examination, product-by-process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps. See MPEP 2113. In the present case, the recited step implies a foam layer having protrusions. As shown above, Rives suggests such a product.


Allowable Subject Matter
Claims 2 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:  The cited prior art does not teach or suggest “the foam layer further including a plurality of topside protrusions projecting from the topside surface of the panel for spacing the panel from an overlay surface positionable over the foam layer, and the topside protrusions interspersed between the underside protrusions”, as recited in claim 2, and “the overlay surface comprising a paper layer”, as recited in claim 11.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE A SIMONE whose telephone number is (571)272-1501. The examiner can normally be reached M-F 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CATHERINE A. SIMONE
Examiner
Art Unit 1781



/Catherine A. Simone/            Primary Examiner, Art Unit 1781